Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 19-BG-1075

                       IN RE THOMAS IAN MOIR, RESPONDENT.

                           A Suspended Member of the Bar
                     of the District of Columbia Court of Appeals
                            (Bar Registration No. 978531)

                           On Report and Recommendation
                     of the Board on Professional Responsibility

                                    (BDN 68-19)

                            (Decided September 2, 2021)

      Before: GLICKMAN and DEAHL, Associate Judges, and NEBEKER, Senior
              Judge.


      PER CURIAM: The Board of Professional Responsibility recommends that

Thomas Ian Moir be disbarred from the practice of law after pleading guilty to one

count of child pornography in violation of 18 U.S.C. § 2252(a)(2). Although the

Board concluded that the crime was not a crime of moral turpitude under the “most

benign conduct punishable under the statute” standard, 1 it did conclude that under


      1
          In re Squillacote, 790 A.2d 514, 517 (D.C. 2002).
                                          2


the facts acknowledged as part of the respondent’s plea his actions constitute a crime

of moral turpitude. The Board therefore recommends disbarment. 2 Respondent did

not file an exception to the Disciplinary Counsel’s recommendation that he be

disbarred for committing a crime of moral turpitude, nor did he file any exceptions

to the Board’s Report or Recommendation.




      Under D.C. Bar R. XI, § 9(h)(2), “if no exceptions are filed to the Board’s

report, the [c]ourt will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See also In

re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . . there are no exceptions to the

Board’s report and recommendation, our deferential standard of review becomes

even more deferential.”). Because no exceptions have been filed, we need not

address the Board’s newly enacted procedures for resolving disciplinary matters

based on criminal convictions or reach the issue of whether this offense constitutes

a crime of moral turpitude per se or as applied to respondent’s actions, as both




      2
          See D.C. Code § 11-2503(a) (2012 Repl.).
                                          3


support the recommendation of disbarment. 3              We therefore accept the

recommendation that respondent be disbarred. Accordingly, it is




      ORDERED that respondent Thomas Ian Moir is hereby disbarred from the

practice of law in this jurisdiction.    Respondent’s attention is directed to the

requirements of D.C. Bar. R. XI § 14 and their effect on eligibility for reinstatement,

see D.C. Bar. R. XI § 16(c).




      3
        See, e.g., In re Goldsborough, 654 A.2d 1285, 1287 (D.C. 1995) (imposing
recommended discipline while declining to resolve “some difficult questions raised
in the Board’s [Report]” where respondent took no part in the proceedings).